Citation Nr: 1411157	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  13-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the character of the appellant's release from service constitutes a bar to Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma denying the appellant Veterans Retraining Assistance Program (VRAP) benefits.

The Board has not only reviewed the appellant's physical claims file but also the appellant's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The appellant was released from service on the basis of fraudulent enlistment and his enlistment voided.


CONCLUSION OF LAW

The appellant's character of service is a bar to VA benefits.  38 U.S.C.A. §§ 101, 501, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.14, 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To be eligible for VA benefits, including participation in VRAP, an applicant must be an eligible veteran.  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013). 

Where enlisted personnel are administratively separated from service on the basis of proceedings initiated on or after October 1, 1982, the separation may be classified as an entry level separation, void enlistment or induction, or dropped from the rolls.  Separations by void enlistment or induction shall be reviewed based on the facts and circumstances surrounding separation to determine whether separation was under conditions other than dishonorable.  38 C.F.R. § 3.12(k) (2013).  

In instances where there the enlistment is voided due to a statutory prohibition (a deserter or person convicted of a felony) or the lack of legal capacity to contract (an insane person), an undesirable discharge by reason of the fraudulent enlistment voids the enlistment from the beginning.  38 C.F.R. § 3.14(b) (2013).  

Where an enlistment is voided by the service department for reasons other than a statutory prohibition to enlistment or lack of legal capacity to contract, service is valid from the date of entry upon active duty to the date of voidance by the service department.  However, benefits may not be paid unless the discharge is held to have been under conditions other than dishonorable.  Generally, discharge for concealment of a physical or mental defect except incompetency or insanity which would have prevented enlistment will be held to be under dishonorable conditions.  38 C.F.R. § 3.14(a) (2013).  

A January 1977 memorandum signed by the appellant's commanding major general states approval of voiding the appellant's enlistment due to fraudulent entry.  In a sworn statement given by the appellant to a criminal investigation command investigator in November 1976, the appellant stated that his recruiter showed him slides and a piece of paper with test questions and answers prior to his taking the armed forces qualification test for the second time.

The appellant's DD-214 lists the appellant's type of separation as "RELEASE FROM MILTIARY SERVICE FM 505."  His character of service and type of discharge certificate are listed as "NA."  He is noted to have entered service in March 1976 and left in April 1977 with no active service and only three days of prior inactive service.  His time served is noted to be "not creditable" and a remark on the form states there was misconduct, fraudulent entry, recruiter connivance.  

The appellant applied to the Army's Board for Correction of Military Records to have his records changed to give him an honorable discharge, but the request was denied in May 2000.

In April 2009 the VA made an administrative decision on the Veteran's character of discharge subsequent to his 2008 claim for medical compensation benefits.  The RO found that the appellant's character of discharge was not honorable for VA purposes.  In deciding, the RO noted the appellant's four periods of absence without official leave totaling 70 days between October 1976 and April 1977.  The RO concluded that the appellant's behavior amounted to willful and persistent misconduct and thus his discharge should be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d) (2013).  The RO reiterated that decision in December 2012 in denying the appellant's current claim on appeal for eligibility for participation in VRAP.

The Board notes that it is the service department that makes the determinations regarding service.  See Dacoron v. Brown, 4 Vet. App. 115, 120 (1993) (only Secretary of military department, acting pursuant to 10 U.S.C. § 1552(a), may correct military records of that department when considered necessary to correct error or remove injustice); see also Agad v. Gober, 15 Vet. App. 436 (1997).  The record shows that the appellant's enlistment was voided and does not show that the service department has since amended its initial determination.

While the Board acknowledges the appellant's testimony as to his belief that he should not be penalized for the actions of his recruiter, the Board finds that the appellant's service was properly voided and his separation was under dishonorable conditions, thus he is not eligible for participation in VRAP.  The Board notes that an investigation into whether his entrance into service involved fraud was conducted prior to the Army's decision to void his service and the appellant's multiple periods of AWOL during the investigation and the initiation of his separation from service were entirely his own choice.

Since the appellant's service was voided by reason of fraudulent enlistment and the facts and circumstances surrounding his separation show the separation was under dishonorable conditions, he does not have veteran status and the claim must be denied.

Because this case involves a legal question regarding whether the appellant has legal standing to apply for VA benefits, the Veterans Claims Assistance Act (VCAA) is not applicable to this appeal.  Nonetheless, the Board notes that the appellant was previously provided with notice in October 2008 of the regulations pertaining to character of discharge.  The January 2013 statement of the case issued in connection with the claim on appeal also outlined the applicable regulations.

In addition, the VA has obtained the appellant's service personnel records.  The appellant has not contended and the evidence does not show that there is any other existing evidence pertinent to the appeal that should be obtained.

The appellant was afforded a Board hearing in September 2013 and the undersigned Acting VLJ complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Hence, no further notice or assistance to the appellant is required.


ORDER

The character of the appellant's release from service constitutes a bar to VA benefits and the appeal is denied.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


